


110 HR 3621 IH: Safety, Accountability, and Funding

U.S. House of Representatives
2007-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3621
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2007
			Ms. Kilpatrick
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To require government agencies carrying out surface
		  transportation projects to conduct a cost-benefit analysis before procuring
		  architectural, engineering, and related services from a private contractor, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Safety, Accountability, and Funding
			 Efficiency for Transportation Act of 2007.
		2.FindingsCongress finds that—
			(1)to ensure that
			 taxpayers receive safe, high quality transportation services at the best
			 possible price, a government agency carrying out a surface transportation
			 project should conduct a cost-benefit analysis before procuring architectural,
			 engineering, and related services from a private contractor; and
			(2)by conducting the
			 cost-benefit analysis, a government agency will be able to determine if it is
			 cost effective and in the public interest to use a private contractor or
			 government employees in procuring such services.
			3.DefinitionsIn this Act, the following definitions
			 apply:
			(1)Architectural,
			 engineering, and related servicesThe term architectural,
			 engineering, and related services means architectural, landscape
			 architectural, environmental, engineering, land surveying, construction project
			 management, and construction inspection services and services related to
			 permitting and environmental studies, the preparation of plans, specifications,
			 and estimates, and the acquisition of rights-of-way.
			(2)Private
			 contractThe term private contract means an
			 agreement between a government agency and a private contractor.
			(3)Government
			 agencyThe term government agency means a State,
			 local, regional, interregional, or other governmental entity that receives
			 Federal funds to carry out surface transportation projects.
			(4)SecretaryThe
			 term Secretary means the Secretary of Transportation.
			(5)Surface
			 transportation projectThe term surface transportation
			 project means a project eligible for assistance under title 23, United
			 States Code, a capital project (as defined in section 5302 of title 49, United
			 States Code), and any other project related to surface transportation that the
			 Secretary determines appropriate.
			4.Cost-benefit
			 analysis
			(a)In
			 generalFor fiscal year 2009 and each fiscal year thereafter,
			 Federal funds made available to carry out a surface transportation project may
			 be used by a government agency to enter into a private contract of $100,000 or
			 more to procure architectural, engineering, and related services only if the
			 government agency conducts a cost-benefit analysis for the private contract in
			 accordance with the requirements of this section.
			(b)ComponentsA
			 cost-benefit analysis conducted by a government agency for a private contract
			 under subsection (a) shall contain, at a minimum, the following:
				(1)A
			 description of the services to be performed under the private contract.
				(2)An estimate of the
			 cost of procuring the services under the private contract, including the price
			 of the contract, the cost to the government agency of negotiating and awarding
			 the contract, and the cost to the government agency of inspecting, supervising,
			 monitoring, and overseeing the contract.
				(3)An estimate of the
			 cost of having the services performed by the government agency (or a government
			 agency assisting such agency), including staff salaries and benefits, office
			 facilities and space, equipment and materials, and other costs that can be
			 reasonably attributed to the performance of the services and that would not
			 otherwise be incurred by the government agency.
				(4)A
			 determination as to whether the services would be procured more quickly by
			 entering into the private contract or by having the services performed by the
			 government agency (or a government agency assisting such agency).
				(5)A
			 determination as to whether the government agency will provide equipment and
			 materials under the private contract and an estimate of the cost of any such
			 equipment and materials.
				(6)An estimate of the
			 cost of unemployment compensation or other benefits likely to be paid to any
			 employees of the government agency displaced as a result of the private
			 contract.
				(7)An estimate of the
			 cost to the government agency of resuming performance of the service to be
			 performed under the private contract.
				5.Disclosure of
			 results of cost-benefit analysisIf, after conducting a cost-benefit analysis
			 for a private contract under section 4, a government agency finds that it is in
			 the public interest to enter into the contract, the agency shall, at least 30
			 days before entering into the contract—
			(1)submit the results
			 and accompanying materials to the Secretary for review;
			(2)provide the
			 results and accompanying materials to any individual or entity that registers
			 with the agency to receive the results; and
			(3)make the results
			 and accompanying materials available for public inspection, including
			 publication of the results on the Internet.
			6.CommentsIn the 15-day period following the date of
			 publication by a government agency of the results of a cost-benefit analysis
			 for a private contract under section 4—
			(1)employees of the
			 agency and other interested parties may submit to the agency written comments
			 refuting the accuracy of results; and
			(2)employees of the
			 agency may submit to the agency a competitive bid to provide the services that
			 would otherwise be performed under the contract.
			7.Use of
			 qualification-based selection criteriaIn procuring architectural, engineering, and
			 related services from private sources using Federal funds as part of a surface
			 transportation project, a government agency shall use the procedures for
			 procuring architectural and engineering services under chapter 11 of title 40,
			 United States Code, or equivalent State qualifications-based
			 requirements.
		8.Specialty,
			 emergency, temporary workUpon
			 the request of a government agency, the Secretary may waive the application of
			 this Act with respect to a private contract if the Secretary determines that
			 the government agency cannot perform the work to be conducted under the
			 contract with existing or additional government employees because the work is
			 of an emergency, specialty, or intermittent nature and would likely cause
			 regular periods of underutilization of government employees.
		
